Exhibit 10.3


FIFTH AMENDMENT TO LEASE


This FIFTH AMENDMENT TO LEASE (“Amendment”) is made and entered into as of April
26, 2018, by and between WATER GARDEN REALTY HOLDING LLC, a Delaware limited
liability company (“Landlord”), and CORNERSTONE ONDEMAND, INC., a Delaware
corporation (“Tenant”).


1. Recitals.


1.1    Lease. Landlord and Tenant are parties to that certain Office Lease dated
as of November 29, 2011 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of April 24, 2012, that certain Second Amendment to
Lease dated as of February 28, 2013, that certain Third Amendment to Lease dated
as of April 22, 2014 and that certain Fourth Amendment to Lease (the “Fourth
Amendment”) dated as of December 16, 2014 (collectively, the “Lease”),
pertaining to certain Premises currently consisting of One Hundred Eight
Thousand Three Hundred Sixty-Seven (108,367) rentable square feet of space
commonly known as Suites 300S, 400S, 450S, 500S and 600S, in the South tower,
and Suite 3060N, in the North tower, of the building located at 1601 Cloverfield
Boulevard, Santa Monica, California, as more particularly described in the Lease
(the “Existing Premises”). All terms defined in the Lease shall have the same
meanings when used in this Amendment, unless a different meaning is clearly
expressed herein.


1.2    Amendment – Partial Extension. The Lease Term is currently scheduled to
expire on January 31, 2019. Landlord and Tenant desire to amend the Lease to
reflect the extension of the Lease Term with respect to a portion of the
Premises only, and otherwise amend the Lease, upon the terms and conditions set
forth hereinbelow.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


2.     Extension – Extended Premises.


2.1    Extension.


(a)     The Lease Term with respect to Suite 600S, Suite 500S, Suite 400S, Suite
450S and Suite 350S (as hereinafter defined) only (collectively, the “Extended
Premises”) is hereby extended for a period of sixty (60) months (the “Extension
Term”), commencing on February 1, 2019 (the “Extension Term Commencement Date”)
and expiring on January 31, 2024, unless sooner terminated pursuant to the
Lease. The Lease Term with respect to the remainder of the Premises (i.e., the
Suite 300S Surrender Space (as hereinafter defined) and Suite 3060N
(collectively, the “Non-Extended Premises”)) shall expire as scheduled on
January 31, 2019. No later than 11:59 p.m. on January 31, 2019, Tenant shall
vacate the Non-Extended Premises, remove all of its furniture, trade fixtures
and equipment therefrom, and surrender and deliver exclusive possession of the
Non-Extended Premises to Landlord in accordance with the provisions of the
Lease, including, but not limited to, Sections 8.5, 15.2 and 29.28 of the
Original Lease (and, with respect to Suite 3060N, in accordance with Article 2
of that certain “Agreement Re Restoration – Suite 3060N”, dated as of August 24,
2017 (the “Restoration Agreement”) by and among Landlord, Tenant and Goldline,
LLC); provided, however, except as set forth in the Restoration Agreement,
Tenant shall not be required to restore any currently-existing Tenant
Improvements or Alterations from the Non-Extended Premises. Tenant’s failure to
vacate and surrender the Non-Extended Premises as and when required herein shall
constitute a holdover of the Non-Extended Premises under Article 16 of the
Original Lease, and the Base Rent for the Non-Extended Premises shall be payable
at the amount set forth in Article 16 of the Original Lease and Landlord shall
have all of its rights and remedies thereunder with respect to such space.
Effective as of the Extension Term Commencement Date, all references herein and
in the Lease to the “Premises” shall mean the Extended Premises as defined
herein (except to the extent necessary to reasonably interpret Article 16 of the
Original Lease in the event of a holdover of any of the Non-Extended Premises).
Except as expressly set forth herein, all of the terms and conditions of the
Lease shall apply during the Extension Term. Tenant currently occupies the
Premises, and subject to Landlord’s obligations under Exhibit “B” attached
hereto (the “Tenant Work Letter”) and without limiting Landlord’s ongoing repair
and maintenance obligations under the Lease, Tenant shall accept the Extended
Premises in its “as-is” condition on the Extension Commencement Date. Tenant
shall not be required to restore any Tenant Improvements or Alterations which
exist in the Extended Premises as of the date of this Amendment.


(b)    As used in this Amendment, (i) “Suite 350S” means the approximately
10,883 rentable square feet on the third (3rd) floor of the South tower of the
Building as shown on Exhibit “A” attached hereto; and (ii) the “Suite 300S
Surrender Space” means the approximately 8,916 rentable square feet on the third
(3rd) floor of the South tower of the Building as shown on Exhibit “A” attached
hereto. As of the date hereof, Suite 350S and the Suite 300S Surrender Space
together comprise the total Suite 300S leased by Tenant. Tenant acknowledges
that, because Tenant does not desire to extend the Lease Term with respect to


1

--------------------------------------------------------------------------------




the entire portion of the Premises on the third (3rd) floor, Suite 350S will
need to be separately demised from Suite 3060N and the Suite 300S Surrender
Space, as more particularly described in the Tenant Work Letter.


2.2     Remeasurement. Tenant acknowledges and agrees that the Extended Premises
have been remeasured pursuant to BOMA (Building Owners and Managers Association
International) document “Office Buildings, Standard Methods of Measurement,
ANSI/BOMA Z65.1 – 2010, Method B” (“BOMA 2010”), and the rentable area of the
Extended Premises has changed as a result of such remeasurement. Accordingly,
notwithstanding anything in the Lease to the contrary, Landlord and Tenant agree
that from and after the Extension Term Commencement Date, the Building shall
consist of 335,586 rentable square feet and the Extended Premises shall consist
of approximately 93,952 rentable square feet, comprised of (i) 25,245 rentable
square feet known as Suite 600S; (ii) 28,792 rentable square feet known as Suite
500S; (iii) 16,012 rentable square feet known as Suite 400S; (iv) 13,020
rentable square feet known as Suite 450S; and (v) 10,883 rentable square feet
known as Suite 350.


2.3    Renewal Term. Tenant shall continue to have one (1) Renewal Option upon
the terms and conditions of Section 2.2 of the Original Lease, provided that the
first two (2) sentences of Section 2.2.1 are hereby amended and restated in
their entirety as follows:


“2.2.1 Provided Tenant is not in Default under the Lease as amended as of the
date of exercise or the commencement of the renewal term (“Renewal Term
Commencement Date”), Tenant shall have the option to renew the Lease (“Renewal
Option”) for one (1) period of five (5) years (“Renewal Term”), exercisable by
giving written notice thereof (“Renewal Notice”) to Landlord of its exercise of
the Renewal Option at least twelve (12) months prior to the expiration of the
Extension Term. The Renewal Option shall be exercised by Tenant, if at all, for
a minimum of one (1) full floor and a maximum of all of the then entire Premises
leased by Tenant as of the date of Tenant’s delivery of the Renewal Notice”
(herein, the “Renewal Premises”); provided that (i) if the Premises consists of
one or more full floors plus one or more partial floors, Tenant must renew for
at least one (1) full floor in order to renew for any partial floors and (ii)
any portion of the Premises for which the Renewal Option is not exercised must
be in a leasable configuration and suitable for normal renting purposes in
conformity with all applicable building and safety codes.”


3.     Extension Term Rent.


3.1    Base Rent. Prior to the Extension Term Commencement Date, Tenant shall
continue to pay Base Rent in accordance with the Lease. Subject to Section 3.3
below, commencing on the Extension Term Commencement Date and continuing during
the Extension Term, Tenant shall pay Base Rent for the Extended Premises in
accordance with the following schedule, payable in equal monthly installments,
due and payable in advance on the first day of each month:


Period Following Extension Commencement Date
Annual Base Rent
Monthly Installment of Base Rent
Monthly Rental Rate per Rentable Square Foot (rounded)
February 1, 2019 – January 31, 2020
$
6,595,430.40


$
549,619.20


$
5.850


February 1, 2020 – January 31, 2021
$
6,826,552.32


$
568,879.36


$
6.055


February 1, 2021 – January 31, 2022
$
7,065,566.16


$
588,797.18


$
6.267


February 1, 2022 – January 31, 2023
$
7,312,472.04


$
609,372.67


$
6.486


February 1, 2023 – January 31, 2024
$
7,568,397.36


$
630,699.78


$
6.713





3.2    Additional Rent. During the Extension Term, Tenant shall continue to pay
all Additional Rent for the Premises as set forth in the Lease, including
without limitation, Article 4 of the Original Lease; provided, however, that
from and after the Extension Term Commencement Date, (i) Tenant’s Share shall be
27.996%, and (ii) the Base Year shall be the calendar year 2019.


3.3    Rent Abatement. Tenant shall not be obligated to pay Base Rent for the
Extended Premises for the period February 1, 2019 through June 30, 2019 (i.e.,
five (5) months of Base Rent abatement in the total amount of $2,748,096).
Notwithstanding the foregoing, if a Default has occurred and is continuing at a
time when Tenant would otherwise be entitled to Base Rent abatement under this
Section 3.3, Tenant shall not be entitled to such abatement, and Landlord shall
not be obligated to provide such abatement; it being agreed, however, that if
the Lease is not terminated due to the Default and Tenant cures the Default,
Landlord shall apply any Base Rent abatement held in abeyance during the
continuance of any such Default to the next


2

--------------------------------------------------------------------------------




monthly Base Rent installment(s) due hereunder after the cure of such Default.
Section 3.2 of the Original Lease is hereby deleted in its entirety.


4.    Right of First Offer – Third Floor Space.


(a)    Subject to the terms and conditions of Section 1.6 of the Original Lease
as amended by this Article 4, and provided Tenant is not then in Default, Tenant
shall have a continuous right of first offer throughout the Extension Term to
lease the Third Floor Space (as hereinafter defined), should such space become
available for lease to others after Landlord’s initial lease thereof to a third
party (“Initial Lease”). For purposes of clarification, the parties acknowledge
and agree that notwithstanding anything to the contrary in the Lease, Landlord
shall be entitled to lease the Third Floor Space (either in its entirety to one
party pursuant to one Initial Lease, or in portions pursuant to multiple Initial
Leases) one (1) time before the Third Floor Space (or applicable portion thereof
in the case of an Initial Lease of a portion of the Third Floor Space) will be
subject to Tenant’s right of first offer. Therefore, the Third Floor Space (or
applicable portion thereof in the case of an Initial Lease of a portion of the
Third Floor Space) will not be “available” for lease by Tenant until the
expiration or termination of the Initial Lease(s) with respect thereto, as the
same may have been extended or renewed.


(b)    The “Third Floor Space” means the third (3rd) floor of the South tower of
the Building, excluding Suite 350S. The term “Available Space” as used in
Section 1.6 of the Original Lease shall hereinafter mean the Third Floor Space.
The right of first offer shall not apply if the remaining Lease Term, as it may
have been renewed or extended, would be less than eighteen (18) months (unless
Tenant exercises its right of first offer simultaneously with the Renewal
Option); provided that if Landlord intends to lease the subject Available Space
to a third party for a term of less than eighteen (18) months, Tenant shall be
entitled to lease the Third Floor Space in accordance with the provisions hereof
for such shorter term, or the remainder of the Lease Term (as it may be renewed)
whichever is longer.


(c)    The first paragraph of Section 1.6.1 of the Original Lease is hereby
deleted in its entirety, so that Section 1.6.1 of the Original Lease consists of
clauses (a) through (d) only.


5.    Parking During Extension Term. Effective on the Extension Term
Commencement Date, Tenant’s Maximum Passes (as defined in Section 28.1 of the
Original Lease) shall equal three hundred twenty-nine (329) parking passes
(equivalent to three and one-half (3.5) parking passes per 1,000 rentable square
feet of the Extended Premises). The parking passes rented by Tenant hereunder
shall be rented at the rate posted for such parking passes from time to time in
the Project, plus City of Santa Monica Parking Taxes. Article 28 of the Original
Lease shall apply with respect to all parking passes rented by Tenant hereunder.
Tenant shall continue to have the right to use six (6) of Tenant’s Maximum
Passes for reserved parking spaces on the P1 level, and the remaining three
hundred twenty-three (323) Tenant’s Maximum Passes shall pertain to unreserved
parking in the Project parking facility on a first-come, first-served basis.


6.    Letters of Credit.


(a)    As of the date of this Amendment, Landlord holds LC# SVBSF007088 in the
amount of $285,804.32, and LC# SVBSF010278 in the amount of $289,500.00
(collectively, the “Existing Letters of Credit”) pursuant to Article 21 of the
Original Lease. Concurrently with Tenant’s execution of this Amendment, Tenant
shall deliver to Landlord a new unconditional, irrevocable letter of credit
(“LC”), as a replacement for the Existing Letters of Credit, with an expiration
date no earlier than the one-year anniversary date of the LC and that is
automatically renewable for additional one year periods through May 10, 2024
(i.e., one hundred (100) days after the expiration of the Extension Term) (the
“LC Expiration Date”), and that gives Landlord the right to draw upon the full
amount of the LC as a result of non-renewal of the LC. The LC shall be in the
form attached hereto as Exhibit “C” and shall be in the amount of One Million
Seven Hundred Ninety-Four Thousand One Hundred Eighty-Eight Dollars ($1,794,188)
(the “LC Stated Amount”). The LC shall be issued by a money center, solvent and
nationally recognized bank (a bank which accepts deposits, maintains accounts,
has a local City of Los Angeles office which will negotiate a letter of credit
(or will accept draws via overnight courier or facsimile, and in the case of
facsimile draws without the requirement that the original LC be presented prior
to honoring the draw request), and whose deposits are insured by the FDIC)
reasonably acceptable to Landlord (such approved, issuing bank being referred to
herein as the “Issuing Bank”). Notwithstanding the foregoing, Landlord approves
Silicon Valley Bank as the issuer of the LC. Tenant shall pay all expenses,
points and/or fees incurred in obtaining, amending and renewing the LC. The
failure to maintain the LC in full force and effect during the Extension Term,
subject only to the reduction in the LC Stated Amount as hereinafter provided in
this Section 6(a) shall, subject to the terms of Section 21.2 of the Original
Lease, be a default by Tenant under the Lease as amended and Landlord shall be
entitled to draw down the full amount of the LC then available and apply, use
and retain the proceeds thereof in accordance with Article 21 of the Original
Lease. Subject to the provisions of Subparagraphs (1) and (2) of Section 21.1 of
the Original Lease, the LC Stated Amount shall be reduced by Three Hundred
Fifty-Eight Thousand Eight Hundred Thirty-Eight Dollars ($358,838) on the
following dates (“Reduction Dates”), resulting in the following amounts:


3

--------------------------------------------------------------------------------




Reduction Date
New LC Stated Amount
January 31, 2020


$
1,435,350


January 31, 2021


$
1,076,512


January 31, 2022


$
717,674


January 31, 2023


$
358,836





(b)    With respect to Subparagraph (1) of Section 21.1 of the Original Lease,
all references therein to “this Lease” shall mean the Lease as defined in this
Amendment, as amended by this Amendment. With respect to Subparagraph (2) of
Section 21.2 of the Original Lease, the reference therein to the “Lease Term”
shall mean the Lease Term as extended by the Extension Term.


(c)    Subject to the foregoing modifications, Article 21 of the Original Lease
remains in full force and effect and shall continue to govern with respect to
the LC.


7.    Tenant Credit. Provided Tenant is not in Default under the Lease as
amended hereby, effective as of the Extension Term Commencement Date, Tenant
shall be entitled to a credit of Two Hundred Thousand Dollars ($200,000) (the
“Tenant Credit”), upon the terms and conditions of this Article 7. The Tenant
Credit may be used by Tenant, at Tenant’s election upon written notice to
Landlord, (i) as an additional Tenant Improvement Allowance which may be applied
towards the cost of Tenant Improvements or Tenant’s furniture, fixtures,
equipment and other personal property as more particularly set forth in the
Tenant Work Letter; and/or (ii) towards Base Rent for the first month of the
Extension Term for which Base Rent is payable, until the Tenant Credit is
exhausted. In no event shall Landlord be provided to credit Tenant with more
than the total amount of the Tenant Credit, nor shall Tenant be entitled to
utilize or receive any Tenant Credit after the date that is twelve (12) months
after the Extension Term Commencement Date.


8.    Monument Signage. Article 23 of the Original Lease shall remain in effect
during the Extension Term; provided that Landlord hereby agrees that as long as
Tenant leases and occupies for the conduct of business at least three (3) full
floors of the Building, Tenant’s signage on the Monument Sign shall be exclusive
(rather than non-exclusive, as currently stated in Section 23.3 of the Original
Lease). If Tenant does not occupy for the conduct of business at least three (3)
full floors of the Building, then Tenant’s signage on the Monument Sign shall
once again be nonexclusive pursuant to the terms of Section 23.3 of the Original
Lease without regard to this Article 8.


9.    Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment, excepting only CBRE, Inc., representing Landlord,
and CRESA Los Angeles, representing Tenant (collectively, the “Brokers”), whose
commissions shall be the responsibility of Landlord pursuant to separate written
agreements, and they know of no other real estate broker or agent who is
entitled to a commission in connection with this Amendment. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including without limitation reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any dealings with any real estate broker or agent, other
than the Brokers, occurring by, through, or under the indemnifying party.


10.    California Civil Code Section 1938. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project, the Building and the Premises have not undergone
inspection by a Certified Access Specialist (CASp). As required by Section
1938(e) of the California Civil Code, Landlord hereby states as follows: “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
constructionrelated accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” In furtherance of the foregoing,
Landlord and Tenant hereby agree as follows: (i) any CASp inspection requested
by Tenant shall be conducted, at Tenant's sole cost and expense, by a CASp
approved in advance by Landlord; and (ii) Tenant, at its cost, shall be
responsible for making any repairs within the Premises to correct violations of
construction-related accessibility standards then required by law disclosed by
such an inspection ordered by Tenant, in accordance with the terms of Article 8
of the Original Lease. If any such CASp inspection indicates that repairs or
modifications are required to cause the areas of the Building outside the
Premises to comply with applicable construction-related accessibility standards,
and are related to Tenant’s use of the Premises for normal, general office use,
with normal occupancy densities (as reasonably determined by Landlord), and
Landlord’s failure to make such repairs or modifications would affect Tenant’s
use of or occupancy of the


4

--------------------------------------------------------------------------------




Premises, then Landlord (or Tenant, if so elected by Landlord) shall make such
repairs or modifications to the Building at Landlord’s sole cost. If any such
repairs or modifications to the Building are disclosed by an inspection ordered
by Tenant and are then required by law to be made as a result of Tenant’s use of
the Premises for other than normal, general office use, or by Tenant’s higher
than normal occupancy density, then Tenant shall, at Landlord's option, either
perform such repairs at Tenant's sole cost and expense or reimburse Landlord
upon demand, as Additional Rent, for the cost to Landlord of performing such
repairs.


11.    Statement of Intent.


(a)    Rent From Real Property. Landlord has advised Tenant that all rental
payable by Tenant to Landlord, which includes all sums, charges, or amounts of
whatever nature to be paid by Tenant to Landlord in accordance with the
provisions of the Lease as amended by this Amendment, shall qualify as “rents
from real property” within the meaning of both Sections 512(b)(3) and 856(d) of
the Internal Revenue Code of 1986, as amended (the “Revenue Code”) and the U.S.
Department of Treasury Regulations promulgated thereunder (the “Regulations”).
In the event that Landlord, in its sole discretion, determines that there is any
risk that all or part of any rental shall not qualify as “rents from real
property” for the purposes of Sections 512(b)(3) or 856(d) of the Revenue Code
and the Regulations promulgated thereunder, Tenant agrees (i) to cooperate with
Landlord by entering into such reasonable amendment or amendments as Landlord
deems reasonably necessary solely to qualify all rental as “rents from real
property,” and (ii) to permit an assignment of the Lease to a new owner of the
Project; provided, however, that (I) any adjustments required pursuant to this
paragraph shall be made so as to produce at all times the equivalent rental (in
economic terms) payable prior to such adjustment; (II) no such amendment shall
result in Tenant having to pay at any time more money on account of its
occupancy of the Premises under the terms of the Lease, as so amended, and (III)
no such amendment shall result in Tenant having materially greater obligations,
liability or risk or receiving less services than previously obligated for or
entitled to receive under the Lease, or services of a lesser quality or shall
interfere with Tenant’s use or occupancy of the Premises or exercise of its
rights hereunder or shall result in adverse tax or accounting consequence to
Tenant.


(b)    Unrelated Business Transaction Income. Landlord shall have the right at
any time and from time to time to unilaterally amend the provisions of the Lease
as amended by this Amendment, if Landlord is advised by its counsel that all or
any portion of the monies paid by Tenant to Landlord thereunder are, or may be
deemed to be, unrelated business income within the meaning of the Revenue Code
or Regulations, and Tenant agrees that it will execute all reasonable documents
or instruments necessary to effect such amendment or amendments, provided that
no such amendment shall result in Tenant having to pay at any time more money on
account of its occupancy of the Premises under the terms of the Lease, as so
amended, and provided further that no such amendment shall result in Tenant
having materially greater obligations, liability or risk or receiving less
services than previously obligated for or entitled to receive under the Lease as
amended by this Amendment, or services of a lesser quality or shall interfere
with Tenant’s use or occupancy of the Premises or exercise of its rights
hereunder or shall result in adverse tax or accounting consequence to Tenant.


(c)    Services. Any minor, ancillary services which Landlord is required to
furnish pursuant to the Lease may, at Landlord’s option, be furnished from time
to time, in whole or in part, by employees of Landlord or Landlord’s managing
agent (“Managing Agent”) or its employees or by one or more third persons hired
by Landlord or Managing Agent. Tenant agrees that upon Landlord’s written
request it will enter into direct agreements with Managing Agent or other
parties designated by Landlord for the furnishing of any such services required
to be furnished by Landlord under the Lease, in form and content approved by
Landlord and Tenant, provided however that no such contract shall result in
Tenant having to pay at any time more money on account of its occupancy of the
Premises under the terms of the Lease as amended by this Amendment, and provided
further that no such contract shall result in Tenant having materially greater
obligations, liability or risk or receiving less services than it is presently
obligated for or entitled to receive under the Lease as amended by this
Amendment or, services of a lesser quality or shall interfere with Tenant’s use
or occupancy of the Premises or exercise of its rights hereunder or shall result
in adverse tax or accounting consequence to Tenant.


(d)    Replacement. This Article 11 replaces Section 29.25 of the Original Lease
(captioned “ERISA Matters”) in its entirety, and Section 29.25 of the Original
Lease is hereby deleted in its entirety. Exhibit “F” of the Original Lease is
also hereby deleted in its entirety.


12.    Notice Addresses. Any notices required or permitted to be given under the
Lease as amended by this Amendment by Tenant or Landlord shall be given pursuant
to the terms of Section 29.13 of the Original Lease. However, such notices shall
be sent to the following addresses, or to such other firm or to such other place
as either party may hereafter from time to time designate in a Notice to the
other party:


To Landlord:


J.P. Morgan Asset Management


5

--------------------------------------------------------------------------------




2029 Century Park East, Suite 4150
Los Angeles, California 90067
Attention: Lauren B. Graham


and


CBRE, Inc.
1620 26th Street, Suite 1015
Santa Monica, California 90404
Attention: Property Manager


With a copy to:


Cozen O’Connor
1299 Ocean Avenue, Suite 900
Santa Monica, California 90401
Attention: Diane Hvolka


To Tenant:


1601 Cloverfield Boulevard, Suite 600S
Santa Monica, California 90404
Attention: General Counsel


13.    Miscellaneous.


13.1    Energy Disclosure Requirements. Tenant acknowledges that from time to
time Landlord may be required by law (“Energy Disclosure Requirements”) to
disclose information concerning Tenant’s energy usage to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the Project (“Tenant Energy Use Disclosure”). Tenant shall reasonably cooperate
with Landlord with respect to any Tenant Energy Use Disclosure. Without limiting
the generality of the foregoing, Tenant shall, within ten (10) business days
following written request from Landlord, disclose to Landlord all information
reasonably requested by Landlord in connection with such Tenant Energy Use
Disclosure, including, but not limited to, the amount of power and/or other
utilities consumed within the Premises for which the meters for such utilities
are in Tenant’s name, the number of employees working within the Premises and
the operating hours for Tenant’s business in the Premises. Tenant acknowledges
that this information shall be provided on a non-confidential basis and may be
provided by Landlord to the applicable utility providers, the California Energy
Commission (and other governmental entities having jurisdiction with respect to
the Energy Disclosure Requirements), and any third parties to whom Landlord is
required to make any Tenant Energy Use Disclosure.


13.2    Lease Ratified. Except as specifically amended or modified herein, each
and every term, covenant, and condition of the Lease as amended is hereby
ratified and shall remain in full force and effect.


13.3    Successors. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their legal representatives, successors and
permitted assigns.


13.4    Governing Law. This Amendment shall be interpreted and construed in
accordance with the law of the State of California.


13.5    Counterparts. This Amendment may be executed in one or more
counterparts, and each set of duly delivered identical counterparts which
includes all signatories shall be deemed to be one original document.


13.6    Original Lease Reference. The references to “Tenant Improvements” and
“Tenant Improvement Allowance” in Article 13 of the Original Lease shall also
include the Tenant Improvements and Tenant Improvement Allowance defined in this
Amendment.


13.7    No Loan. Landlord represents that there is currently no deed of trust
encumbering the Project or any portion thereof.


[Signatures on Following Page]


6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


“Landlord”:


WATER GARDEN REALTY HOLDING LLC,
a Delaware limited liability company


By:     Commingled Pension Trust Fund (Strategic Property)
of JPMorgan Chase Bank, N.A., a Member


By:    JPMorgan Chase Bank, N.A., as Trustee


By:    /s/ Lauren B. Graham        
Lauren B. Graham
Executive Director, Real Estate


Date Signed:    May 21, 2018        


“Tenant”:


CORNERSTONE ONDEMAND, INC.,
a Delaware corporation


By:    /s/ Adam Miller            
Adam Miller, Chief Executive Officer
Date Signed: May 16, 2018    


By:    /s/ Brian Swartz            
Brian Swartz, Chief Financial Officer
Date Signed: April 26, 2018    




7

--------------------------------------------------------------------------------





EXHIBIT “A”


SUITE 350S EXTENDED PREMISES, SUITE 3060N NON-EXTENDED PREMISES and
SUITE 300S SURRENDER SPACE


fifthamendment1.jpg [fifthamendment1.jpg]




A - 1

--------------------------------------------------------------------------------





EXHIBIT “B” TENANT WORK LETTER


This Tenant Work Letter is attached to and made part of that certain Fifth
Amendment to Lease (“Amendment”), which amends that certain Office Lease as
described in Section 1.1 of the Amendment (the “Lease”). This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All capitalized terms used but not defined
herein shall have the meanings given such terms in the Amendment, unless
expressly indicated otherwise. References in this Tenant Work Letter to Articles
or Sections of “this Amendment” shall mean the relevant portion of Articles 1
through 13 of the Amendment to which this Work Letter is attached as Exhibit “B”
and of which this Tenant Work Letter forms a part, and all references in this
Tenant Work Letter to Sections of “this Work Letter” shall mean the relevant
portion of Sections 1 through 5 of this Work Letter.


1.BASE, SHELL AND CORE; HVAC UPGRADE WORK; DEMISING


(a)    Tenant currently occupies the Premises. The base, shell and core of the
Building (the “Base, Shell and Core”) have been constructed. Subject to
Landlord’s obligation to provide the Tenant Improvement Allowance (as
hereinafter defined) as set forth in this Work Letter, Tenant hereby accepts the
Base, Shell and Core, the Premises and all improvements therein “AS IS”, without
any modification or alteration by Landlord, in their existing condition upon the
date hereof, provided that Landlord shall be responsible for such modification
or alteration which is required in order for the Project outside the Premises
and serving the Premises to comply with Applicable Laws (including the Americans
with Disabilities Act of 1990, as amended (“ADA”)) in effect on the date of the
Amendment, as such laws are currently interpreted and enforced to the extent it
affects Tenant’s occupancy of the Premises for general office use with a density
of one (1) person per 100 rentable square feet. Notwithstanding anything to the
contrary herein, as part of its Tenant Improvements in the Premises, in areas
where the existing ceiling is opened up for Tenant Improvements or where
existing VAVs are exposed, Tenant shall: (i) upgrade the existing VAVs with DDC
controls (DDC controls shall include Control Panels (PXC panels) to be installed
by Siemens Industry, Inc. to enable communication between the VAV box
controllers and the existing “Building Energy Management System”), (ii) clean
the existing exterior zone VAV heating coils, and (iii) install Griswold circuit
setter valves with T & P connections and drain valves on reheat coils to
exterior VAV zones if not already existing (collectively, the “HVAC Upgrade
Work”). Tenant shall be solely responsible for the cost of the HVAC Upgrade
Work. Tenant, and not Landlord, shall be responsible for DDC controls for any
additional new VAVs added by or on behalf of Tenant, but Tenant may use the
Tenant Improvement Allowance. If Tenant elects to replace any existing VAVs with
new VAVs, Tenant shall be solely responsible for the cost thereof, but Tenant
may use the Tenant Improvement Allowance. Tenant acknowledges that the VAV boxes
and DDC system are part of Tenant’s HVAC system within the Premises.


Notwithstanding anything to the contrary herein, in connection with Tenant’s
installation of the Tenant Improvements, Landlord shall be solely responsible
for all costs required to bring the Project outside the Premises and serving the
Premises into compliance with Applicable Laws to the extent required for
Tenant’s occupancy of the Premises for density of one (1) person per 100
rentable square feet and general office use, or related to the presence of
Hazardous Materials not introduced by Tenant or its agents, employees or
contractors.


(b)    Prior to the Extension Term Commencement Date, Landlord shall, at
Landlord’s sole cost, as shown on Schedule 1 attached hereto, separate Suite
350S Extended Premises from Suite 3060N Non-Extended Premises and the Suite 300S
Surrender Space so that each constitutes a separately leasable suite, by (i) the
installation of full height slab-to-slab demising walls (New Demising Wall “A”
and New Demising Wall “B”) with 3-5/8” metal studs and R-11 sound insulation,
(unfinished and paint ready) in the locations shown on Schedule 1; (ii) the
removal of the existing double door assembly by the New Demising Wall “A” and
patching of the multi-tenant corridor wall; (iii) the re-installation of such
double door as Code required exit door to Suite 3060N of the Non-Extended
Premises; (iv) the extension of the multi-tenant corridor with associated
lights, floor, ceiling and wall finishes to accommodate a new exit door to the
Suite 300S Surrender Space by the New Demising Wall “B”; (v) the demolition of
existing partitions to accommodate the construction of such demising walls; (vi)
the installation of return air transfer booths specified by the MEP engineer at
such demising walls; (vii) the demolition of the existing exit door of Suite
350S and the adjacent partition to create the corridor extension; (viii) the
modification of the fire sprinkler system as needed; (ix) the repair of finishes
in the multi-tenant corridor; (x) the separation of the Building Systems at the
locations of such demising walls; and (xi) any other work as needed to construct
all the items listed above (collectively, the “Demising Work”). Upon completion
of the Demising Work, the Suite 3060N Non-Extended Premises and the Suite 300S
Surrender Space shall be in the following condition: (A) all ceilings shall be
closed, (B) the HVAC, fire sprinklers, lights and electrical outlets shall be
fully operational and in compliance with Code, and (C) there shall be no new
finishes such as paint or carpet. The Demising Work shall not include, and
Tenant shall be solely responsible for, any necessary separation of Tenant’s
leasehold improvements, communications or computer wires and cables and any
costs associated with Tenant’s furniture, equipment or other personal property.


(c)    The Demising Work shall be performed pursuant to a schedule mutually
reasonably agreed upon by


B - 1

--------------------------------------------------------------------------------




Landlord and Tenant. Tenant acknowledges that there will be inconveniences, such
as noise and dust associated with the Demising Work, and the necessity for
movement of personnel and furniture and equipment in connection therewith.
Landlord shall perform the Demising Work during business hours, and shall use
commercially reasonable efforts to ensure that the contractor performing the
Demising Work will minimize interference with Tenant’s use of the Extended
Premises and Non-Extended Premises during the performance of the Demising Work.
If and to the extent Tenant requires changes in methods or timing of the
Demising Work due to its occupancy of the Extended Premises and Non-Extended
Premises during the conduct of the Demising Work, and if such changes increase
the cost of the Demising Work, such increased cost shall be Tenant’s sole
responsibility. Tenant hereby agrees that Landlord shall not be responsible for
any annoyance, inconvenience or injury to business resulting from the Demising
Work performed in accordance herewith and that Tenant will neither expect nor
receive any abatement of Rent with respect thereto, nor shall such performance
of the Demising Work constitute a constructive eviction of Tenant. Tenant shall
reasonably cooperate with Landlord with respect to Landlord’s performance of the
Demising Work (including, without limitation, providing a clear working area for
such work including moving furniture, fixtures, computers, equipment and other
personal property and personnel away for the area in which the Demising Work is
being conducted).


2.TENANT IMPROVEMENTS; TENANT IMPROVEMENT ALLOWANCE


2.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
of Two Million Eight Hundred Eighteen Thousand Five Hundred Sixty Dollars
($2,818,560) (which is equal to
$30.00 per rentable square foot of the Premises), to be used solely for the
costs relating to the design, engineering, permitting and construction of
Tenant’s initial improvements which are permanently affixed to the Premises (the
“Tenant Improvements”) and for the “Soft Costs” defined below. In no event shall
Landlord be obligated to make disbursements of its own funds pursuant to this
Tenant Work Letter in a total amount which exceeds the Tenant Improvement
Allowance.


2.2    Payment of Tenant Improvement Allowance.


(a)    Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”); provided that no more than twenty percent (20%)
of the Tenant Improvement Allowance may be disbursed for “Soft Costs” (as
defined below):


(1)Plan check, permit and license fees relating to construction of the Tenant
Improvements;


(2)The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, freight elevator usage and trash
removal costs, and Contractor’s Fees and general conditions charges;


(3)The cost of any changes in the Base, Shell and Core work when such changes
are required by the Construction Drawings, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;


(4)The cost of any changes to the Construction Drawings or Tenant Improvements
required by City of Santa Monica Building Code (the “Building Code”);


(5)Sales and use taxes and Title 24 fees;


(6)All other costs reasonably approved by Landlord in connection with the
construction of the Tenant Improvements; and


(7)The following costs (each a “Soft Cost” and, collectively, the “Soft Costs”):


(i)Fees of the “Architect” and the “Engineers,” as those terms are defined in
Section 3.1 of this Tenant Work Letter, and fees incurred by, and the cost of
documents and materials supplied by, Landlord and Landlord’s consultants in
connection with the preparation and review of the Construction Drawings;


(ii)The cost of telecommunications wiring and cabling and installation thereof;
and




B - 2

--------------------------------------------------------------------------------




(iii)Any other project management fees other than the Coordination Fee; and


(8)The “Coordination Fee”, as that term is defined in Section 4.2(b) of this
Tenant Work Letter.


(b)Disbursement of Tenant Improvement Allowance. During the construction of the
Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows:


(1)Monthly Disbursements. On or before the twentieth (20th) day (the “Submittal
Date”) of each calendar month during the construction of the Tenant Improvements
(or such other date as Landlord may designate), Tenant shall, if Tenant desires
disbursements of the Tenant Improvement Allowance at such time, deliver to
Landlord: (i) a request for payment of the “Contractor,” as that term is defined
in Section 4.1(a) of this Tenant Work Letter, approved by Tenant, in a
commercially reasonable form to be provided by Landlord, showing the schedule,
by trade, of percentage of completion of the Tenant Improvements in the
Premises, detailing the portion of the work completed and the portion not
completed, and demonstrating that the relationship between the cost of the work
completed and the cost of the work to be completed complies with the terms of
the “Construction Budget,” as that term is defined in Section 4.2(a) of this
Tenant Work Letter, as such Construction Budget may be updated from time to
time; (ii) invoices from all of “Tenant’s Agents”, as that term is defined in
Section 4.1(b) of this Tenant Work Letter, for labor rendered and materials
delivered to the Premises; (iii) in connection with reimbursement payments to
Tenant, executed unconditional lien releases, and in connection with payments
that are not reimbursements, conditional lien releases, in each case, from all
of Tenant’s Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Sections 8132
through 8138; and (iv) all other information reasonably requested by Landlord.
As between Landlord and Tenant, Tenant’s request for payment shall be deemed
Tenant’s acceptance and approval of the work furnished and/or the materials
supplied as set forth in Tenant’s payment request. On or before the date
occurring thirty (30) days after the Submittal Date, and assuming Landlord
receives all of the information described in items (i) through (iv), above,
Landlord shall deliver a check to Contractor made payable to Contractor, or a
check to Tenant payable to Tenant if Tenant is requesting reimbursements for
previous amounts paid by Tenant to its Agents, in payment of the lesser of: (A)
the amounts so requested by Tenant, as set forth in this Section 2.2(b)(1)
above, and (B) the balance of any remaining available portion of the Tenant
Improvement Allowance (not including the Final Retention as the term is defined
in Section 2.2(b)(2) below), provided that Landlord does not reasonably dispute
any request for payment based on non-compliance of any work with the “Approved
Working Drawings”, as that term is defined in Section 3.4 below, or due to any
substandard work, or for any other reason. Landlord’s payment of such amounts
shall not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s payment request.


(2)Final Retention. Subject to the provisions of this Tenant Work Letter,
Landlord shall have the right to withhold payment of ten percent (10%) of the
Tenant Improvement Allowance (the “Final Retention”) until (i) the construction
of the Tenant Improvements is completed, (ii) Tenant delivers to Landlord
properly executed unconditional final lien releases from all of Tenant’s Agents
in compliance with California Civil Code Section 8138, (iii) Landlord has
reasonably determined that no substandard work exists which adversely affects
the Building structure, Building Systems, or any other mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building, and (iv) Tenant delivers to Landlord a
record set of Approved Working Drawings showing all changes to the Approved
Working Drawings made during construction, and other closing package items as
described in Landlord’s Construction Rules, Requirements, Specifications, Design
Criteria and Building Standards (as hereinafter defined). The withholding of the
10% hereunder will not be applied to each draw request submitted by Tenant for
the Tenant Improvement Allowance; rather the 10% will be withheld “on the back
end” until Tenant has satisfied the requirements set forth herein.


(3)Other Terms. Landlord shall only be obligated to make disbursements from the
Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items for
which the Tenant Improvement Allowance has been made available shall be deemed
Landlord’s property under the terms of the Lease, except that Tenant shall be
the owner of moveable trade fixtures, furniture and equipment. Except pursuant
to clause (4) below, Landlord shall be under no obligation to make any
disbursement of the Tenant Improvement Allowance or Demising Work Costs funds
after February 1, 2020.


(4)Base Rent Credit. Subject to the Rent Credit Cap (as hereinafter defined) and
the provisions of this clause (4), if any of the Tenant Improvement Allowance
funds remain unallocated and undisbursed as of February 1, 2020 (the “Unused
Allowance”), Landlord shall, without any notice by or to Tenant, apply the
Unused Allowance as a credit against 50% of the monthly installment of Base Rent
for February 2020 and 50% of the monthly installments of Base Rent for


B - 3

--------------------------------------------------------------------------------




each successive month thereafter until the Unused Allowance is exhausted. Any
Base Rent credit provided in accordance with this clause (4) shall be deducted
from the Tenant Improvement Allowance which Landlord is obligated to provide to
Tenant. Notwithstanding anything to the contrary herein, in no event shall
Tenant be entitled to utilize more than Five Hundred Sixty-Three Thousand Seven
Hundred Twelve Dollars ($563,712) of the Tenant Improvement Allowance (i.e., 20%
of the Tenant Improvement Allowance) (the “Rent Credit Cap”) towards Rent
credit. Any Unused Allowance in excess of the Rent Credit Cap will be forfeited.
Notwithstanding anything to the contrary herein, none of the Tenant Improvement
Allowance shall be applied to Base Rent during any period that Tenant is in
Default under the Lease as amended or there is an unbonded lien outstanding
against the Building or the Premises or Tenant’s interest therein by reason of
work done, or claimed to have been done, or materials supplied or fabricated, or
claimed to have been supplied or fabricated, to or for Tenant or the Premises.
References in this clause (4) to the Tenant Improvement Allowance and the Unused
Allowance do not mean or include the Tenant Credit.


(5)Application of Tenant Credit. As provided in Article 7 of the Amendment,
Tenant shall have the right to elect that all or part of the Tenant Credit (as
defined in Article 7 of the Amendment) constitute additional Tenant Improvement
Allowance funds; provided, however, that there will be no limitation on the
amount of the Tenant Credit which can be utilized for soft costs.


(c)Tenant Offset Right. If Landlord breaches its obligation relating to the
payment of the Tenant Improvement Allowance as set forth in this Article 2 and
does not cure any such breach within thirty (30) days after notice thereof by
Tenant, and provided Tenant is obligated to and does pay to third parties any
amount which was required to be paid by the Tenant Improvement Allowance, then
Tenant shall have the right to offset any such amount paid by Tenant to such
third parties against the Rent next falling due after the date of such payment.
Any such offset made by Tenant shall be credited against Landlord’s obligations
with respect to the Tenant Improvement Allowance.


(d)Termination Prior to Disbursement of Allowance. Notwithstanding anything to
the contrary set forth herein or in the Lease, if the Lease terminates prior to
the date set forth in Section 2.2(b)(3) above due to Landlord’s exercise of its
termination right under Articles 11 or 13 of the Original Lease and (i) all or a
portion of the Tenant Improvement Allowance remains undisbursed and unallocated
(herein, the “Undisbursed Allowance”), (ii) Tenant has incurred expenses for
Tenant Improvement Allowance Items and complied with the requirements of Section
2.2(b)(1) above (and with respect to the final 10% of the Tenant Improvement
Allowance, Section 2.2(b)(2) above), such that Tenant would have been entitled
to receive the Undisbursed Allowance but for Landlord’s termination of the
Lease, (iii) Tenant has carried the insurance required to be carried by Tenant
hereunder and under the Lease, and (iv) Tenant’s insurance does not fully
reimburse Tenant for the cost of its Tenant Improvements, then Landlord will,
upon a written request by Tenant, pay Tenant for the Tenant Improvement
Allowance Items not reimbursed by Tenant’s insurance, up to the amount of the
Undisbursed Allowance, within thirty (30) days after termination of the Lease.


3.CONSTRUCTION DRAWINGS


3.1    Selection of Architect/Construction Drawings. Tenant shall retain a
licensed competent, reputable architect, experienced in high-end office space
design (the “Architect”), as architect/space planner for the construction of the
Tenant Improvements to prepare the Construction Drawings. It is not required
that Tenant obtain Landlord’s consent to Tenant’s selection of the Architect. If
deemed necessary by Landlord due to the nature of the Tenant Improvements,
Tenant shall retain WM Group for MEP engineering and Brandow & Johnston or KPFF
for structural engineering (the “Engineers”), provided Tenant is not obligated
to pay more for their services than market rates, to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life safety, and sprinkler work in the Premises. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known,
collectively, as the “Construction Drawings.” Landlord’s review of the
Construction Drawings as set forth in this Article 3 shall be for its own
purpose and shall not imply Landlord’s review of the same, or obligate Landlord
to review the same for quality, design, Building Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant’s waiver and indemnity set forth in Section 10.1 of the
Original Lease shall, without limitation, specifically apply to the Construction
Drawings. Furthermore, Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the Construction
Drawings, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith.


3.2    Final Space Plan. Tenant shall supply Landlord with its final space plan
for the Premises (the “Final Space Plan”) in electronic CAD and PDF formats and
two (2) paper copies (one full size and one half-size) for Landlord’s reasonable


B - 4

--------------------------------------------------------------------------------




approval. The Final Space Plan shall include a demolition plan and the layout
and designation of all offices, rooms and other partitioning, the configuration
of workstations (if any) and their intended use. Landlord shall advise Tenant,
with reasonable specificity, within five (5) business days after Landlord’s
receipt of the Final Space Plan if Landlord reasonably determines that a Design
Problem (as defined herein below) exists in connection with the same in any
respect. If Landlord fails to advise Tenant of any Design Problem within said
five (5) business day period, Tenant shall have the right to give Landlord a
second notice, and if Landlord fails to advise Tenant within one (1) business
day after receipt of such second notice, then Landlord shall be deemed to have
approved such Final Space Plan. Tenant shall promptly cause the Final Space Plan
to be revised to reflect Landlord’s comments before any architectural working
drawings or engineering drawings are commenced. Notwithstanding anything to the
contrary herein or in the Lease, Tenant is not obligated to plan or construct
any Tenant Improvements (it being acknowledged and agreed, however, that Tenant
will not be entitled to any Tenant Improvement Allowance if Tenant does not plan
or construct any Tenant Improvements and Tenant will not be entitled to the
Tenant Improvement Allowance after the date set forth in Section 2.2(b)(3)
above). As used in this Tenant Work Letter, “Design Problem” shall have the
meaning given such term in Section 8.1 of the Original Lease with respect to
Alterations, and shall also include any proposed Tenant Improvements that would
(i) result in a server or IT room being located below an existing room
containing a wet plumbing connection of another tenant in the Building, or (ii)
have a wet plumbing connection above an existing server or IT room of another
tenant in the Building. If no time period is stated herein for Landlord to
respond to a request, provide a required consent, or take other action, Landlord
shall respond within a five (5) business day period. If Landlord fails to
respond within such five (5) business day period, Tenant shall have the right to
give Landlord a second notice, and if Landlord fails to respond within one (1)
business day after receipt of such second notice, Landlord’s failure to do so
shall be deemed a consent and/or waiver of such requirement.


3.3    Final Working Drawings. After the approval and final correction of the
Final Space Plan, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and cause
Architect to compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings consistent with the Final
Space Plan in a form which is complete to allow subcontractors to bid on the
work and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and Tenant shall submit the same to Landlord for Landlord’s
reasonable approval. Tenant shall supply Landlord with such Final Working
Drawings in electronic CAD and PDF formats and two (2) paper copies (one full
size and one half-size). Landlord shall advise Tenant, with reasonable
specificity, within ten (10) business days after Landlord’s receipt of the Final
Working Drawings if Landlord reasonably determines that a Design Problem exists
in connection with the same in any respect. If Landlord fails to advise Tenant
of the same within said ten (10) business day period, Tenant shall have the
right to give Landlord a second notice, and if Landlord fails to advise Tenant
within one (1) business day after receipt of such second notice, then Landlord
shall be deemed to have approved such Final Working Drawings. If Tenant is so
advised, Tenant shall promptly revise the Final Working Drawings in accordance
with such review and any disapproval or identification of a Design Problem by
Landlord.


3.4    Approved Working Drawings. The Final Working Drawings shall be approved
(which approval shall not be unreasonably withheld or delayed) by Landlord (the
“Approved Working Drawings”) prior to the commencement of construction of the
Premises by Tenant. After approval by Landlord of the Final Working Drawings,
Tenant shall submit the same to the City of Santa Monica for all applicable
building permits. Tenant hereby agrees that neither Landlord nor Landlord’s
consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant’s responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent may not be unreasonably withheld or delayed.


3.5    Construction Rules, Requirements, Specifications, Design Criteria and
Building Standards. Landlord has established construction rules, regulations,
requirements and procedures, and specifications, design criteria and Building
standards which the Final Working Drawings, Tenant, the Architect and all the
other Tenant’s Agents (as defined in Section 4.1(b) below) must comply with in
designing and constructing the Tenant Improvements in the Premises
(collectively, the “Construction Rules, Requirements, Specifications, Design
Criteria and Building Standards”).


3.6    Removal of Above-Standard Installations. “Above-Standard Installations"
shall mean any of the following: (a) internal stairwells; (b) decorative water
features; (c) raised flooring; (d) conveyors and dumbwaiters; (e) bank teller
windows, security glass, safes and vaults or rolling files, (f) any low voltage
cabling, (g) any restrooms/showers added by Tenant,
(h) any other installations that are atypical for comparable tenants in Class A
buildings, (i) supplemental HVAC units, and all related equipment, piping,
conduits and wiring, (j) telecommunication and security systems, (k) loose
furniture and workstations, any installations outside the Premises, and (l) any
Alterations or Tenant Improvements which (1) perforate a floor slab in the
Premises or a wall that encloses/encapsulates the Building structure, (2)
require the installation of a raised flooring system, (3) involve material
plumbing connections (such as full kitchens, as opposed to kitchenettes or
coffee stations, and executive bathrooms)


B - 5

--------------------------------------------------------------------------------




outside of the Building core, (4) require material changes to the Base Building;
(5) require structural reinforcement, or (6) involve installations outside of
the Premises. Tenant shall, at Tenant’s expense, remove any Above-Standard
Installations if required by Landlord upon the expiration or earlier termination
of the Lease (provided that Landlord shall notify Tenant of such removal
requirement in writing at the time of Landlord’s approval of the Final Working
Drawings), and repair any damage to the Premises and Building caused by such
removal; provided, however, Tenant shall not be required to restore any Tenant
Improvements that are consistent with typical office use with normal density and
not included in the Above-Standard Installations (which must be identified by
Landlord at the time of its approval thereof as set forth below).


4.CONSTRUCTION OF THE TENANT IMPROVEMENTS


4.1     Tenant’s Selection of Contractor.


(a)The Contractor. Tenant shall hire a licensed, competent, reputable general
contractor, experienced in high-end office space construction in Santa Monica
(the “Contractor”), as contractor for the construction of the Tenant
Improvements. Tenant may competitively bid among general contractors in
selecting the Contractor. It is not required that Tenant obtain Landlord’s
consent to Tenant’s selection of the Contractor.


(b)Tenant’s Agents. All subcontractors (including all fire sprinkler tradesmen),
laborers, materialmen, and suppliers used by Tenant (such subcontractors,
laborers, materialmen, and suppliers, and the Contractor, the Architect, and all
other contractors, engineers and consultants retained by the Tenant to be known
collectively as “Tenant’s Agents”) must be licensed, competent, reputable, and
experienced in high-end office space construction in Santa Monica; provided
that, in any event, Tenant must contract with the contractors specified in the
Construction Rules, Requirements, Specifications, Design Criteria and Building
Standards for the following trades as long as Tenant or its Contractor is not
required to pay such subcontractors more than prevailing market rates: asbestos;
mold; cable television; electrical; elevators; fire sprinklers; fire/life
safety; HVAC; HVAC air balance; plumbing; roofing and waste. Tenant’s Agents
shall all be union labor, subject to the following: service providers,
architects, engineers and consultants who do not perform any physical
construction work do not have to be union. General contractors do not have to be
union, with the condition that they do not perform any construction work
in-house and have on-site only a superintendent and a laborer for clean-up.
Furniture installers must belong to the carpenter’s union, and all trades
(subcontractors) must be union; provided, however, that Tenant may use non-union
labor for the following trades: demolition, glazing, flooring and cabling, but
in the case of labor disruption or the threat of a disruption as determined by
Landlord in its sole discretion, Tenant shall immediately cease using such
non-union labor and switch to union-labor. Tenant shall immediately cease using
any of Tenant’s Agents that Landlord determines are not suitable for the
Project, whether because of quality of the work or because of any potential or
actual adverse impact of such contractor on the Project or on the labor
relations between Landlord and any trade unions (including picketing or
otherwise disrupting tenants or operations at the Project).


4.2    Construction of Tenant Improvements by Tenant’s Agents.


a.Construction Contract; Cost Budget. Within (5) five days after Tenant’s
execution of the construction contract with Contractor (the “Contract”), and
prior to the commencement of the construction of the Tenant Improvements, Tenant
shall submit the Contract to Landlord for its records. Prior to the commencement
of the construction of the Tenant Improvements, and after Tenant has accepted
all bids for the Tenant Improvements, Tenant shall provide Landlord with (i) a
detailed breakdown, by trade, for all of Tenant’s Agents, of the final costs to
be incurred or which have been incurred in connection with the design and
construction of the Tenant Improvements to be performed by or at the direction
of Tenant or the Contractor (which costs form a basis for the amount of the
Contract) (the “Final Costs”) and (ii) a construction budget (the “Construction
Budget”), the amount of which Construction Budget shall be equal to (1) the
Final Costs plus (2) the other costs of design and construction of the Premises
(to the extent not already included in the Final Costs), which costs shall
include, but not be limited to, the costs of the Architect’s and Engineers’ fees
and the Coordination Fee.


Tenant shall pay for its share of the cost of the Tenant Improvements directly
to the Contractor or Tenant’s Agents.


b.Tenant’s Agents.


i.Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement Work.
Tenant’s and Tenant’s Agent’s construction of the Tenant Improvements shall
comply with the following: (i) the Tenant Improvements shall be constructed in
strict accordance with the Approved Working Drawings; (ii) Tenant and Tenant’s
Agents shall not, in any material way, interfere with, obstruct, or delay any
other work in the Building; (iii) Tenant’s Agents shall submit schedules of all
work relating to the Tenant’s Improvements to Contractor and Contractor shall,
within five (5) business days of receipt thereof, inform


B - 6

--------------------------------------------------------------------------------




Tenant’s Agents of any changes which are necessary thereto, and Tenant’s Agents
shall adhere to such corrected schedule; and (iv) Tenant and Tenant’s Agents
shall abide by all reasonable rules made by Landlord’s Building contractor or
Landlord’s Building manager and as described in the Construction Rules,
Requirements, Specifications, Design Criteria and Building Standards with
respect to the use of freight, loading dock and service elevators, storage of
materials, coordination of work with the contractors of other tenants, and any
other matter in connection with this Tenant Work Letter, including, without
limitation, the construction of the Tenant Improvements. To the extent there is
any conflict between the terms and provisions of the Lease or this Tenant Work
Letter, on the one hand, and the terms and provisions of the Construction Rules,
Requirements, Specifications, Design Criteria and Building Standards, on the
other hand, the terms and provisions of the Lease or this Tenant Work Letter, as
applicable, shall control.


ii.Coordination Fee. Tenant shall pay a coordination fee (the “Coordination
Fee”) to Landlord in an amount equal to one percent (1%) of the lesser of (i)
the Tenant Improvement Allowance, and (ii) the total Final Costs, which
Coordination Fee shall be for services relating to the coordination of the
construction of the Tenant Improvements and shall be deducted from the Tenant
Improvement Allowance. Landlord shall not charge any other supervision,
oversight or similar fee in connection with Tenant’s construction of the Tenant
Improvements pursuant to this Work Letter, regardless of when such Tenant
Improvements are constructed.


iii.Indemnity. Tenant’s indemnity of Landlord as set forth in Section 10.1 of
the Original Lease shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to any act or omission of
Tenant or Tenant’s Agents, or anyone directly or indirectly employed by any of
them, or in connection with Tenant’s non-payment of any amount arising out of
the Tenant Improvements (unless such failure to pay by Tenant is a result of
Landlord’s failure to disburse the Tenant Improvement Allowance in the manner
required under this Tenant Work Letter). Such indemnity by Tenant, as set forth
in Section 10.1 of the Original Lease, shall also apply with respect to any and
all costs, losses, damages, injuries and liabilities related in any way to
Landlord’s performance of any ministerial acts reasonably necessary to enable
Tenant to obtain any building permit or certificate of occupancy for the
Premises, except to the extent due to Landlord’s negligence, willful misconduct
or default under the Lease.


iv.Requirements of Tenant’s Agents. Each of Tenant’s Agents shall guarantee to
Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with such removal or
replacement of all or any part of the Tenant Improvements, and/or the Building
and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either. Tenant covenants to give to Landlord any
assignment or other assurances which may be necessary to effect such right of
direct enforcement.


v.Insurance Requirements.


1.General Coverages. All of Tenant’s Agents shall carry (i) worker’s
compensation insurance with statutory limits covering all of their respective
employees, (ii) employer’s liability insurance of $1,000,000 for each block
(i.e., “Each Accident”, Disease-Policy Limit”, “Disease-Each Employee”), (iii)
Commercial General Liability insurance with a limit of coverage of $2,000,000
for the minor trade subcontractors, and a limit of coverage of $3,000,000 for
the Contractor and major trade subcontractors and all of the other Tenant’s
Agents; (iv) automobile liability insurance for all owned, non-owned and hired
vehicles in the amount of $1,000,000; and (v)Professional Liability and Errors
and Omissions coverage in the amount of $1,000,000 for Tenant’s Agents involved
with design or engineering. All of Tenant’s Agent’s employees at the Project
shall be bonded for $1,000,000. The policies shall insure Landlord, CBRE and
Tenant, as their interests may appear, as well as the Contractor and
subcontractors. CBRE, at the office of the Building, shall be the certificate
holder.


2.Special Coverages. Tenant shall carry “Builder’s All Risk” insurance in an
amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to Article 13 of the Lease immediately upon completion thereof. Such
insurance shall be in amounts reasonably required by Landlord.


3.General Terms. Certificates for all insurance carried pursuant to this Section
must be


B - 7

--------------------------------------------------------------------------------




delivered to Landlord before the commencement of construction of the Tenant
Improvements and before the Contractor’s equipment is moved onto the site. All
such policies of insurance shall include an endorsement providing that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation of such insurance. In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant’s sole cost and
expense. Tenant’s Agents shall maintain all of the foregoing insurance coverage
in force until the Tenant Improvements are fully completed and accepted by
Landlord. All insurance, except Workers’ Compensation, maintained by Tenant’s
Agents shall preclude subrogation claims by the insurer against anyone insured
thereunder. Such insurance shall provide that it is primary insurance as
respects the owner and that any other insurance maintained by owner is excess
and noncontributing with the insurance required hereunder. The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Landlord by Tenant under this Tenant Work Letter.


c.Governmental Compliance. The Tenant Improvements shall comply in all respects
with the following: (i) the Building Code and other state, federal, city or
quasi- governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.


d.Inspection by Landlord. Landlord shall have the right to inspect the Tenant
Improvements at all times, provided however, that Landlord’s failure to inspect
the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any material defects or deviations in, and/or reasonable
disapproval by Landlord of, the Tenant Improvements shall be rectified by Tenant
at no expense to Landlord, provided however, that in the event Landlord
determines that a defect or deviation exists or disapproves of any matter in
connection with any portion of the Tenant Improvements and such defect,
deviation or matter is likely to adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, take such
action as Landlord reasonably deems necessary, at Tenant’s expense and without
incurring any liability on Landlord’s part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Tenant Improvements until such time as
the defect, deviation and/or matter is corrected to Landlord’s satisfaction.


e.Meetings. Commencing when Tenant commences preparation of Tenant’s Final Space
Plan, Tenant shall hold weekly meetings at a time mutually agreed upon by
Landlord and Tenant, with the Architect and the Contractor regarding the
progress of the preparation of Construction Drawings and the construction of the
Tenant Improvements, which meetings shall be held at a location mutually agreed
upon by Landlord and Tenant. Landlord and/or its agents shall have the right to
attend all such meetings, and, upon Landlord’s reasonable request, certain of
Tenant’s Agents shall attend such meetings. In addition, minutes shall be taken
at all such meetings, and a copy of such minutes shall be promptly delivered to
Landlord. One such meeting each month shall include the review of Contractor’s
current request for payment.


4.3    Notice of Completion; Copy of “As Built” Plans. Within five (5) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
County of Los Angeles in accordance with Section 8182 of the Civil Code of the
State of California or any successor statute, and shall furnish a copy thereof
to Landlord upon such recordation. If Tenant fails to do so, Landlord may
execute and file the same on behalf of Tenant as Tenant’s agent for such
purpose, at Tenant’s sole cost and expense. Within thirty (30) days after the
substantial completion of construction of the Tenant Improvements, Tenant shall
deliver to Landlord as- built drawings and the items described in the “Close-out
Requirements” document included in the Landlord’s Construction Rules,
Requirements, Specifications, Design Criteria and Building Standards.


5.MISCELLANEOUS


5.1    Tenant’s Representative. Tenant has designated Chris Forte as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.


5.2    Landlord’s Representative. Landlord has designated Jeff Bertwell as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.




B - 8

--------------------------------------------------------------------------------




5.3    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references in this Tenant Work Letter to a “number of days” shall
mean and refer to calendar days. If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord.


5.4    Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default as described in Section 19.1 of
the Original Lease or default by Tenant under this Tenant Work Letter has
occurred at any time and is not cured after notice and within the applicable
cure period (or if no cure period is provided, then within a reasonable period),
then, in addition to all other rights and remedies granted to Landlord pursuant
to the Lease, Landlord shall have the right to withhold payment of all or any
portion of the Tenant Improvement Allowance, and all other obligations of
Landlord under the terms of this Tenant Work Letter shall be suspended until
such time as such default is cured pursuant to the terms of the Lease.


5.5    Services During Construction. During the construction of the Tenant
Improvements in the Premises, Landlord shall, subject to the reasonable
requirements of existing tenants in the Building, provide to Tenant and Tenant’s
Agents the non-exclusive use of Landlord’s freight elevators and loading docks
as may be reasonably required to enable Tenant’s Agents to construct the Tenant
Improvements during the Building’s operating hours set forth in Section 6.1.1 of
the Original Lease (herein, “Building Hours”), in accordance with the
Construction Rules, Requirements, Specifications, Design Criteria and Building
Standards. If Tenant desires to use the freight elevator outside of Building
Hours, Tenant shall pay a charge equal to the prevailing hourly cost of an
operator, which is currently $30 per hour with a four (4) hour minimum. Tenant’s
Agents (including, without limitation, the Contractor) shall be provided with
parking (to the extent available) free of charge during Building Hours during
the design and construction of the Tenant Improvements and furniture
installation.


5.6    Governing Terms. The construction of the Tenant Improvements shall be
governed by the terms of this Tenant Work Letter and not the terms of Article 8
of the Original Lease.


6.BASE RENT ABATEMENT.


6.1    Definitions.


(a)The term “Landlord Delay” shall mean a delay in the Substantial Completion
(as defined below) of the Tenant Improvements due to the following acts or
omissions of Landlord, its agents or contractors: (1) delay in Landlord’s
response beyond the time periods provided herein with respect to authorizations
or approvals, except where this Tenant Work Letter provides for a deemed
approval by Landlord when Landlord fails to respond within the specified time
period; (2) delay attributable to the interference of Landlord, its agents or
contractors with the design of the Tenant Improvements, or the failure or
refusal of any such party to permit Tenant, its agents or contractors,
reasonable access during normal business hours to the Building or any Building
facilities or services, including freight elevators, passenger elevators, and
loading docks, which access and use are required for the orderly and continuous
performance of the work necessary for Tenant to complete the Tenant Improvements
(except that access to passenger and freight elevators is subject to the normal
operation of the Building and access thereto by the other tenants of the
Building); or (3) delay by Landlord in administering and paying when due the
Tenant Improvement Allowance.


(b)“Substantial Completion” of the Premises means the completion of construction
of the Tenant Improvements in the Premises pursuant to the Approved Working
Drawings, with the exception of any punch list items and any tenant fixtures,
work-stations, built-in furniture, or equipment to be installed by Tenant in the
Premises pursuant to the terms of this Tenant Work Letter or to be installed
under the supervision of Contractor.


6.2    Effect of Landlord Delay.    Beginning after the expiration of the
abatement period set forth in Section 3.3 of the Amendment, Tenant shall be
entitled to one (1) day of Base Rent abatement for each day of Landlord Delay,
subject to this Section 6.2. Notwithstanding anything to the contrary herein, no
Landlord Delay of any kind shall be deemed to have occurred unless and until
Tenant has provided written notice to Landlord specifying the action or inaction
that Tenant contends constitutes a Landlord Delay. If such action or inaction is
not cured or terminated within one (1) business day after receipt of such
notice, then a Landlord Delay shall be deemed to have occurred commencing as of
the date such notice is received and continuing for the number of days that the
Substantial Completion of the Tenant Improvements was, in fact, delayed, as a
result of such action or inaction.




B - 9

--------------------------------------------------------------------------------




SCHEDULE 1


DEMISING WORK
demisingwork.jpg [demisingwork.jpg]




B - 10

--------------------------------------------------------------------------------




demisingwork2.jpg [demisingwork2.jpg]




B - 11

--------------------------------------------------------------------------------





SCHEDULE 1


DEMISING WORK
demisingwork.jpg [demisingwork.jpg]


Section 1 - 1

--------------------------------------------------------------------------------




demisingwork2.jpg [demisingwork2.jpg]




Section 1 - 2

--------------------------------------------------------------------------------





EXHIBIT “C”


FORM OF LETTER OF CREDIT


Date:___________ __, 20__


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:_______________


Beneficiary/Landlord         Applicant/Tenant             Issuing Bank
Water Garden Realty Holding        Cornerstone Ondemand,
Inc.                        
LLC                    1601 Cloverfield Boulevard                        
1620 26th Street, Suite 1015N        Santa Monica, CA
90404                        
Santa Monica, CA
90404        Attention:                Attention:                                                        Facsimile
No.:            


Amount: ONE MILLION SEVEN HUNDRED NINETY-FOUR THOUSAND ONE HUNDRED EIGHTY-EIGHT
DOLLARS ($1,794,188)


Expiration Date: ______________________, at our counters.


We hereby establish in favor of Water Garden Realty Holding LLC, a Delaware
limited liability company (“Beneficiary”) our Irrevocable Letter of Credit No.
_____________ in the amount of ONE MILLION SEVEN HUNDRED NINETY-FOUR THOUSAND
ONE HUNDRED EIGHTY-EIGHT DOLLARS ($1,794,188) for the account of Cornerstone
Ondemand, Inc., a Delaware corporation, or its affiliates, successors, assigns
or subtenants (“Tenant”). Funds, up to the maximum aggregate amount available
under this Letter of Credit, are payable by __________________ (“Bank”) within
two (2) business days after Bank’s receipt on or prior to Bank’s close of
business on the Expiration Date, of one or more draw statements signed by
Beneficiary’s authorized officer or representative or, if this Letter of Credit
is transferred, by an authorized officer or representative of any transferee
beneficiary. Partial draws are expressly permitted hereunder.


Each draw statement should be addressed to Bank, reference this Letter of Credit
by number, specify the amount of the draw request, set forth wire transfer
instructions and state in substance (with the amount of the draw request and
wire transfer instructions completed) the following: the Beneficiary is entitled
to make a draw on Letter of Credit No. ______________ in the amount of
$__________________ under the provisions of that certain Office Lease dated as
of November 29, 2011, as amended by that certain First Amendment to Lease dated
as of April 24, 2012, that certain Second Amendment to Lease dated as of
February 28, 2013, that certain Third Amendment to Lease dated as of April 22,
2014, that certain Fourth Amendment to Lease dated as of December 16, 2014 and
that certain Fifth Amendment to Lease (the “Fifth Amendment”) dated as of April
26, 2018 (collectively, the “Lease”) between Water Garden Realty Holding LLC and
Tenant with respect to premises in the building located at 1601 Cloverfield
Boulevard, Santa Monica, California and that (1) a default by Tenant has
occurred under the Lease, or in lieu of item (1) above, (2) a default would
exist and be continuing under the Lease but Landlord is barred by applicable law
from sending a notice of default to Tenant with respect thereto, or in lieu of
item (1) or (2) above, (3) Tenant has failed to renew or replace this Letter of
Credit at least thirty (30) days prior to any expiration date hereof, and
Beneficiary hereby makes demand upon Bank for payment of US $____________ per
this Letter of Credit and the sum being drawn does not exceed the amount
available on the date hereof to be drawn under this Letter of Credit. Funds in
respect of this draw request should be wire transferred to ___________________
bank, routing no. __________, account no._________________ for credit to the
account of ___________________.


This Letter of Credit shall expire on ___________________ but such expiration
date shall be automatically extended without notice or amendment for periods of
one (1) year on each successive expiration date, but in no event later than May
10, 2024 (defined in the Fifth Amendment as the “LC Expiration Date”), unless at
least sixty (60) days before any expiration date, we notify you by registered
mail or overnight courier service at the above address, that this Letter of
Credit is not extended beyond the current expiration date.


Draw requests need not be presented as originals and may be submitted in person,
by courier, by mail or by facsimile to Bank’s address or facsimile number stated
above not later than the LC Expiration Date. Draw requests drawn hereunder must
be marked: “Drawn under ___________________, Standby Letter of Credit Number
______________ issued ____________, ____.”


This Letter of Credit is transferable in its entirety without any limit on the
number of such transfers upon Bank’s receipt of a transfer request in the form
attached as Schedule 1 signed by the then current Beneficiary. The charge for
each transfer is


C - 1

--------------------------------------------------------------------------------




limited to $100 and shall be paid by the Beneficiary. This Letter of Credit is
transferable provided that such transfer would not violate any governmental
rule, order or regulation applicable to Bank.


Except as expressly provided herein to the contrary, this Letter of Credit is
subject to the International Standby Practices 1998 (ICC Publication No. 590).
Bank hereby waives and disclaims rights of subrogation in respect of any draw
made by Beneficiary, whether arising under the Uniform Commercial Code or
otherwise.


If you require any assistance or have any questions regarding this transaction,
please call ______________________.








______________________        ______________________
Authorized Officer             Authorized Officer




C - 2